Citation Nr: 0828083	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from May 2002 to April 2004.  
Her DD 214 also indicates 2 years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, which, in pertinent part, granted service 
connection for migraine headaches and assigned a 
noncompensable rating, effective April 2004.  

The veteran appealed the November 2004 rating decision and, 
in November 2007, the RO increased the veteran's disability 
rating to 10 percent, effective April 2004.  The veteran was 
advised of the grant of the increased rating by letter and by 
a Supplemental Statement of the Case (SSOC) in June 2005.  
However, she did not withdraw her appeal.  In accordance with 
AB v. Brown, 6 Vet. App. 35 (1993), the veteran will 
generally be presumed to be seeking the highest rating 
available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.  Thus, the 
claim remains in appellate status.  

In June 2007, the Board remanded this claim in order for 
additional evidentiary development to be conducted.  All 
requested development has been completed and the claim is now 
before the Board for appellate consideration.  


FINDING OF FACT

Throughout the rating period on appeal, the competent 
evidence of record demonstrates that the veteran's migraine 
headaches are manifested by tension around the temple area, 
blurred vision, dizziness, and light sensitivity, which occur 
three to four times a week and have not been shown by either 
objective evidence or credible lay evidence to be severe 
enough to be prostrating any more than once every two months.  




CONCLUSION OF LAW
	
The schedular criteria for an initial disability rating in 
excess of 10 percent for service-connected migraine headaches 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in March 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate her 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in her 
possession to the AOJ.

Finally, the Board notes the RO sent the veteran a letter in 
August 2007 informing her of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from September 2004 to 
August 2005.  The veteran was also afforded VA examinations 
in September 2004 and August 2007.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to her claim has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for migraine headaches 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  
Under that diagnostic code,  DC 8100, a 10 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  In order to be entitled to the next-higher 
30 percent rating, the evidence must show migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an initial disability rating in excess of 10 percent.  A 
review of the record shows that the veteran experiences 
migraine headaches manifested by tension around the temple 
area, blurred vision, dizziness, and sensitivity to light.  
See September 2004 VA examination report.  Additionally, at 
the September 2004 VA examination the veteran reported that 
her migraines require her to stops whatever she is doing and 
rest.  She reported that her last episode occurred in March 
2004.  

A VA clinical record dated in February 2005 reflects 
complaints of a headache in the right temple area, with 
accompanying symptoms of photophobia, sleepiness and blurred 
vision.  The symptoms had been intermittent for about a week.  
The assessment was a migraine headache, and the veteran was 
given medication.  VA outpatient records in March, June, and 
August 2005 show additional treatment for headaches.  In June 
2005, the veteran's headaches were described as "stable" 
and "off and on."    

The most recent medical evidence of record, the August 2007 
VA examination report, reflects reports of headaches three to 
four times a week, typically lasting a few hours at a time.  
The veteran reported that the headaches are manifested by 
nausea, sensitivity to light and sound, and blurred vision, 
but she denied experiencing weakness or functional loss.  The 
veteran reported that the headaches are severe enough to be 
prostrating once every few weeks.  She also reported that she 
works in human resources and has to go home with a headache 
approximately that often, although the examiner noted the 
claims file did not contain any documentation from the 
veteran's employer.  The veteran reported that sleep is her 
primary alleviating factor, but she also takes over-the-
counter medications, which also help.  After examining the 
veteran, the August 2007 VA examiner rendered a diagnosis of 
migraine headaches.  

Based on the foregoing, the Board finds the veteran's 
service-connected migraine headaches most nearly approximate 
the level of disability contemplated by the 10 percent rating 
under DC 8100.  In so finding, the Board recognizes the 
veteran's August 2007 report of headaches severe enough to be 
prostrating every few weeks.  The Board notes the veteran is 
competent to testify about the severity of her symptoms, see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
however, the credibility and probative value of any such 
statements can be affected by numerous factors.  See e.g., 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  In determining how often the 
veteran's prostrating migraine headaches occur, the Board 
finds that the probative value of the veteran's statements is 
lessened as it is not supported by the other evidence of 
record.  

Again, the medical evidence shows that, between February and 
August 2005, the veteran complained of migraine headaches in 
February, March, June, and August.  The Board notes, however, 
that the veteran did not report any increased or severe 
symptoms associated with her headaches; nor did she indicate 
that her headaches were severe enough to be considered 
prostrating.  In this context, the Board also finds 
especially probative that, although the veteran recently 
reported that she has to leave work with prostrating migraine 
headaches every few weeks, she did not submit any evidence 
from her employer documenting time lost from work due to her 
service-connected disability.  See August 2007 VA examination 
report.  In addition, the Board notes that, at the September 
2004 VA examination, the veteran reported that her last 
episode of migraine headaches was six months prior in March 
2004.  Additionally, the record contains treatment for 
various other conditions, such as low back pain.  Had her 
migraines been more severe, it would stand to reason that 
more frequent complaints or notations of headaches would 
appear in the record.

Therefore, the Board finds that the most competent and 
probative evidence of record fails to support assignment of 
an evaluation in excess of 10 percent for the veteran's 
service-connected migraine headaches throughout the rating 
period on appeal.  The Board finds that, although the veteran 
has reported experiencing prostrating migraine headaches 
every few weeks, the overall evidence of record does not show 
that she tends to experience incapacitating or prostrating 
attacks once a month, thereby warranting an increased 
evaluation to 30 percent.  

The Board has considered evaluation of the veteran's service-
connected disability under all other potentially appropriate 
diagnostic codes; however, the Board finds no other relevant 
code sections under which to evaluate the disability at 
issue.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of an initial disability rating in excess of 10 
percent for migraine headaches throughout the rating period 
on appeal.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to an initial disability rating higher than 10 
percent for service-connected migraine headaches is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


